     Case 2:19-cv-02617-KJM-DMC Document 15 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY RAY BAKER,                                 No. 2:19-CV-2617-KJM-DMC-P
12                        Plaintiff,
13             v.                                        ORDER
14    J. LYNCH, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s “Motion Requesting Leave to File This

19   Complaint Emergently Without Exhausting My Inmate Pending 602 Appeal Grievance” (ECF

20   No. 3).

21                  In his motion, plaintiff seeks leave of Court to “refile a new 42 U.S.C. § 1983

22   complaint. . . .” It appears plaintiff believes leave of Court is required because he has not yet

23   completed the administrative exhaustion process required under the Prison Litigation Reform Act.

24   Plaintiff’s motion is denied as unnecessary because plaintiff does not require leave of Court to

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-02617-KJM-DMC Document 15 Filed 07/29/20 Page 2 of 2

 1   file the pending action. See Jones v. Bock, 549 U.S. 199 (2007). However, nothing about this

 2   authorization to proceed with filing shall constitute satisfaction of or waiver of any exhaustion

 3   obligations otherwise applicable to this matter.

 4                  IT IS SO ORDERED.

 5

 6   Dated: July 29, 2020
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
